UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                              Submitted December 20, 2006*
                               Decided December 26, 2006


                                            Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

No. 06-2177
CHANDRA DAMAYANTI, et al.,
                                                            Petition for Review of an
     Petitioners,
                                                            Order of the Board of Immi-
              v.                                            gration Appeals.

ALBERTO R. GONZALES, Attorney General,
     Respondent.


                                            Order

   Chandra Damayanti, her husband, and her two sons, all citizens of Indonesia,
petition for review of an order requiring their removal from the United States. All
members of the family seek asylum or withholding of removal, but the immigration
judge concluded that they had not encountered persecution in Indonesia and do not
have a well-founded fear of future persecution there. The Board of Immigration Ap-
peals agreed in a short opinion that substantially relied on the IJ’s decision.

   Petitioners contend, and the IJ found, that the family has been treated poorly by
relatives and neighbors on religious and ethnic grounds. Damayanti was raised as a
Muslim but converted to Christianity in 2001 following her marriage to Krisna
Hardiansyah, whose ancestors were Chinese. Damayanti’s parents and other rela-


    * After examining the briefs and the record, we have concluded that oral argument is unneces-
sary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-2177                                                                     Page 2


tives do not approve either her choice of husband or her new religion. Both her rela-
tives and some of her neighbors have threatened her, but none of these threats was
reported to any public official and none has been carried out. One of Damayanti’s
sons was harassed in public school because of his Chinese features; he moved to a
private school where classmates were more tolerant. Damayanti maintains that
private education entails considerable expense and inconvenience.

    The record before the IJ contains evidence of anti-Chinese riots in 1998 (four
years before the petitioners arrived in the United States) and continuing hostility
among the populace toward persons of Chinese ethnicity. But the IJ found, with
support in the record, that Indonesia’s government has “made progress” in reducing
ethnic and religious violence. Conversion from Islam to Christianity is lawful in In-
donesia, and 8% of the populace (about 20 million people in total) is Christian. The
IJ concluded that petitioners would not encounter a substantial risk of persecution
today in Indonesia, and that neither the hostility of one’s relatives nor the perceived
need to use private education is a form of persecution.

   The Board acknowledged that life in Indonesia was unpleasant for the petition-
ers but stated that “actions must rise above the level of mere harassment to consti-
tute persecution for purposes of the asylum statutes.” That understanding is legally
correct. Unfulfilled threats do not amount to “persecution” unless they are of an
“immediate and menacing nature.” Bejko v. Gonzales, 468 F.3d 482, 486 (7th Cir.
2006); Boykov v. INS, 109 F.3d 413, 415–16 (7th Cir. 1997). The IJ and BIA did not
abuse their discretion in concluding that threats (from relatives and neighbors) be-
come less menacing when repeated over the years but nothing happens. (Damayani
and Hardiansyah married in 1996; they lived together in Indonesia for six years be-
fore entering the United States on visitors’ visas.) The passage of time shows that
the threats are empty, or so the agency could conclude.

    Moreover, the fact that these threats were not made or abetted by public officials
undermines the argument that persecution occurred; substantial evidence supports
the IJ’s conclusion that Indonesia’s government is willing and able to protect Chris-
tians and ethnic Chinese from most private violence. Indonesia is a large nation
with a history of domestic unrest; protection occasionally fails, but perfection is not
required. See Firmansjah v. Gonzales, 424 F.3d 598, 606–07 (7th Cir. 2005) (sub-
stantial evidence supports a conclusion that Christians of Chinese ancestry are not
systematically persecuted in Indonesia). Accord, Susanto v. Gonzales, 439 F.3d 57,
60–61 (1st Cir. 2006); Lie v. Ashcroft, 396 F.3d 530, 537–38 (3d Cir. 2005). Damay-
anti maintains that her father is a “powerful” figure who could kill or ruin her fam-
ily without fear of the police, but the fact that her father did nothing for six years
permitted the IJ and BIA to reach a contrary conclusion.

    As for the Damayanti’s decision to send her children to expensive private
schools: the agency did not commit a clear error or abuse its discretion in concluding
that private discrimination by classmates is not a form of “persecution.” See Bucur
v. INS, 109 F.3d 399, 402–03 (7th Cir. 1997).

   The petition for review is denied.